Exhibit 10.2

 

EXECUTION

 

COURIER CORPORATION

COURIER COMPANIES, INC.

COURIER PUBLISHING, INC.

COURIER KENDALLVILLE, INC.

COURIER PROPERTIES, INC.

NATIONAL PUBLISHING COMPANY

COURIER NEW MEDIA, INC.

DOVER PUBLICATIONS, INC.

RESEARCH & EDUCATION ASSOCIATION, INC.

MOORE-LANGEN PRINTING COMPANY, INC.

FEDERAL MARKETING CORP.

COURIER INTERNATIONAL HOLDINGS, LLC

FASTPENCIL, INC.

 

 

dated as of: August 28, 2014

 

Citizens Bank, National Association

(formerly known as RBS Citizens, N.A.)

Individually and as Agent

28 State Street

Boston, Massachusetts  02109

 

KeyBank National Association

One Canal Plaza

Portland, Maine 04101

 

TD Bank, N.A.

200 State Street

Boston, MA 02109

 

JPMorgan Chase Bank, N.A.

50 Rowes Wharf, 4th Floor

Boston, MA 02110

 

Re:                             Consent, Waiver and Amendment No. 3 to
Second Amended and Restated Revolving Credit Agreement

 

Ladies and Gentlemen:

 

We refer to the Second Amended and Restated Revolving Credit Agreement, dated as
of May 23, 2008 (as amended, the “Credit Agreement”), among COURIER CORPORATION,
COURIER COMPANIES, INC., COURIER PUBLISHING, INC., COURIER KENDALLVILLE, INC.,
COURIER PROPERTIES, INC., NATIONAL PUBLISHING COMPANY, COURIER NEW MEDIA, INC.,
DOVER

 

--------------------------------------------------------------------------------


 

PUBLICATIONS, INC., RESEARCH & EDUCATION ASSOCIATION, INC., MOORE-LANGEN
PRINTING COMPANY, INC., FEDERAL MARKETING CORP. (d/b/a Creative Homeowner),
COURIER INTERNATIONAL HOLDINGS, LLC, and FASTPENCIL, INC. (each a “Borrower” and
collectively the “Borrowers”), CITIZENS BANK, NATIONAL ASSOCIATION (formerly
known as RBS Citizens, N.A.), in its capacity as a Bank (“Citizens”), KEYBANK
NATIONAL ASSOCIATION, in its capacity as a Bank (“Key”), JPMORGAN CHASE BANK,
N.A., in its capacity as a Bank (“JPM”) and TD BANK, N.A. in its capacity as a
Bank (“TD”; and together with Citizens, Key and JPM, the “Banks”), and CITIZENS
BANK, NATIONAL ASSOCIATION (formerly known as RBS Citizens, N.A.), in its
capacity as agent for the Banks (the “Agent”).

 

Terms used in this Consent, Waiver and Amendment No. 3 (this “Amendment No. 3”)
which are not defined herein, but which are defined in the Credit Agreement,
shall have the same respective meanings herein as therein.

 

Federal Marketing Corp. (d/b/a Creative Homeowner) (“Creative”) is a
wholly-owned subsidiary of National Publishing Company.  The Borrowers intend to
(i) convert Creative into a Nevada limited liability company and (ii) to sell
all of the limited liability company interests of Creative (collectively, the
“Proposed Transactions”).

 

The sale of the limited liability company interests of Creative will be made in
an arms-length transaction with an unaffiliated third party and National
Publishing Company will retain all of the sale proceeds from such transaction.

 

We have requested you to consent to the Proposed Transactions, grant certain
waivers under the Credit Agreement with respect to the Proposed Transactions,
and make certain amendments to the Credit Agreement to accommodate the
foregoing.  You have advised us that you are prepared and would be pleased to
make the amendments so requested by us on the condition that we join with you in
this Amendment No. 3.

 

Accordingly, in consideration of these premises, the promises, mutual covenants
and agreements contained in this Amendment No. 3, and fully intending to be
legally bound by this Amendment No. 3, we hereby agree with you as follows:

 

ARTICLE I

 

AMENDMENT NO. 3 TO CREDIT AGREEMENT

 

The Credit Agreement is, or upon the occurrence of the events specified below
shall be, amended as follows:

 

(a)                                 The term “Loan Documents” shall, wherever
used in the Credit Agreement or any of the other Loan Documents, be deemed to
also mean and include (i) the Consent, Waiver and Amendment No. 3 to Second
Amended and Restated Revolving Credit Agreement dated as of August 28, 2014.

 

--------------------------------------------------------------------------------


 

(b)                                 The definition of “Borrowers” shall be
amended, effective upon the closing of the Proposed Transactions, to delete
Creative therefrom.  From and after the closing of the Proposed Transactions,
“Borrowers” shall be defined as follows:   “Courier Corporation, Courier
Companies, Inc., Courier Publishing, Inc., Courier Kendallville, Inc., Courier
Properties, Inc., National Publishing Company, Courier New Media, Inc., Dover
Publications, Inc., Research & Education Association, Inc., Moore-Langen
Printing Company, Inc., Courier International Holdings, LLC, and
FastPencil, Inc.”

 

(c)                                  Effective as of the closing date of the
Proposed Transactions, Exhibit F shall be amended and restated as set forth in
Exhibit F hereto.

 

ARTICLE II

 

CONSENT AND WAIVER

 

(a)                                 The Agent and the Majority Banks hereby
(i) consent to the Proposed Transactions as described in the introductory
paragraphs of this Amendment No. 3 on the condition that they are implemented in
the manner described herein and (ii) waive any restrictions in the Credit
Agreement prohibiting any such transactions, including that the Agent and the
Majority Banks hereby (x) waive the requirements under Section 5.28 of the
Credit Agreement that the Borrowers give the Agent thirty (30) days’ prior
written notice of the name change that will result from the conversion of
Creative into a limited liability company and of the change in corporate form of
Creative, and (y) waive Section 6.1(xii) to the extent applicable to the
Proposed Transactions, provided, however, that promptly upon or prior to the
effectiveness of such name change, the Borrowers shall give the Agent written
notice of the new name of Creative, and provided further that, with respect to
the consummation of the Proposed Transactions, (i) no Event of Default shall
exist immediately prior to or immediately following the closing of the Proposed
Transactions, and (ii) such consent is subject to the other terms and conditions
of this Amendment No. 3.  It is further acknowledged and agreed that this waiver
is a one-time waiver only, and does not constitute a waiver of (i) any breach of
the Credit Agreement, whether existing prior to, on or arising after August 28,
2014, or (ii) any of the Agent’s or the Banks’ rights and remedies with respect
to any defaults or Events of Default.

 

(b)                                 The Borrowers acknowledge and agree that
Creative shall remain a “Borrower” under and as defined in the Credit Agreement
at all times prior to the consummation of the Proposed Transactions, and shall
have all of the obligations of a Borrower thereunder.  Notwithstanding the
foregoing, from and after the date of this Amendment No. 3, Creative shall not
borrow any Revolving Loans or apply for the issuance or renewal of any Letters
of Credit.

 

--------------------------------------------------------------------------------


 

(c)                                  The Agent and the Majority Banks agree
that, at such time as National Publishing Company consummates the sale of
Creative, Creative will, simultaneously with the closing of such transaction,
automatically cease to be a “Borrower” under the Credit Agreement, without any
further action by the Agent or any Bank.

 

ARTICLE III

 

CONDITIONS PRECEDENT TO AMENDMENT NO. 3

 

This Amendment No. 3 shall become and be effective as of the date hereof, but
only if the Agent, and the Banks as applicable, receive the following items, in
form and content acceptable to the Agent:

 

(a)                                 Receipt by the Agent of this Amendment No. 3
duly and properly authorized, executed and delivered by the Borrowers, the Agent
and the Majority Banks.

 

(b)                                 Receipt by the Agent of a certified copy of
resolutions of each Borrower’s Board of Directors evidencing the due
authorization, execution and delivery of this Amendment No. 3 and authorization
of the Proposed Transactions;

 

(c)                                  Receipt by the Agent of certificates as of
the date hereof signed by each of the President and Clerk (or Assistant Clerk)
or Secretary (or Assistant Secretary) regarding the incumbency and true
signature of the officers authorized to sign the documents referred to in this
Article II and all other documents and instruments related to the Loans and the
transactions contemplated hereby; and

 

(d)                                 Receipt by the Agent of the form of purchase
and sale agreement to be entered into in connection with the sale of the limited
liability company interests of Creative prior to the closing of the Proposed
Transactions.

 

ARTICLE IV

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

The Borrowers jointly and severally represent, warrant and covenant to you as
follows:

 

(a)                                 Representations in Credit Agreement.  Each
of the representations and warranties made by the Borrowers in the Credit
Agreement was true, correct and complete when made and is true, correct and
complete on and as of the date hereof with the same full force and effect as if
each of such representations and warranties had been made by the Borrowers on
the date hereof and in this Amendment No. 3 (except to the extent that such
representations and warranties relate expressly to an earlier date).

 

--------------------------------------------------------------------------------


 

(b)                                 No Defaults or Events of Default.  No Event
of Default, or any event which, with the giving of notice or the passage of
time, or both, would constitute an Event of Default, exists on the date of this
Amendment No. 3 (after giving effect to the Proposed Transactions contemplated
by this Amendment No. 3) and, without limitation of the foregoing, no breach of
the covenants, agreements or obligations contained in Sections 5.24 through 5.26
of the Credit Agreement, inclusive, or Section 5.29 of the Credit Agreement,
would occur by reason of the consummation of the Proposed Transactions if such
covenants were measured as of the date of, and immediately following, the sale
or disposition of the limited liability company interests of Creative.

 

(c)                                 Binding Effect of Documents.  This Amendment
No. 3 has been duly authorized, executed and delivered to you by the Borrowers
and is in full force and effect as of the date hereof, and the agreements and
obligations of the Borrowers contained herein and therein constitute the joint
and several, and legal, valid and binding obligations of the Borrowers
enforceable against the Borrowers in accordance with their respective terms.

 

(d)                                 Subsidiaries.  Except as set forth on
Exhibit F attached hereto, there are no Subsidiaries of Courier Corporation or
any of the other Borrowers

 

(e)                                  Confirmation of Sale of Creative.  Promptly
upon consummation of the sale of Creative, the Borrowers shall provide the Agent
with written notice that such sale has occurred, and a copy of the definitive
Purchase and Sale Agreement relating to such sale.

 

ARTICLE V

 

MISCELLANEOUS

 

This Amendment No. 3 may be executed in any number of counterparts, each of
which when executed and delivered shall be deemed an original, but all of which
together shall constitute one instrument.  In making proof of this Amendment
No. 3, it shall not be necessary to produce or account for more than one
counterpart thereof signed by each of the parties hereto.  Except to the extent
specifically amended and supplemented hereby, all of the terms, conditions and
the provisions of the Credit Agreement and each of the Loan Documents shall
remain unmodified, and the Credit Agreement and each of the Loan Documents, as
amended and supplemented by this Amendment No. 3, are confirmed as being in full
force and effect.

 

--------------------------------------------------------------------------------


 

If you are in agreement with the foregoing, please sign the form of acceptance
on the enclosed counterpart of this Amendment No. 3, whereupon this Amendment
No. 3, as so accepted by you, shall become a binding agreement among you and the
undersigned.

 

 

Very truly yours,

 

 

 

The Borrowers:

 

 

 

COURIER CORPORATION

 

COURIER COMPANIES, INC.

 

COURIER PUBLISHING, INC.

 

COURIER KENDALLVILLE, INC.

 

COURIER PROPERTIES, INC.

 

NATIONAL PUBLISHING COMPANY

 

COURIER NEW MEDIA, INC.

 

DOVER PUBLICATIONS, INC.

 

RESEARCH & EDUCATION ASSOCIATION, INC.

 

MOORE-LANGEN PRINTING
COMPANY, INC.

 

FEDERAL MARKETING CORP.

 

COURIER INTERNATIONAL HOLDINGS,
LLC

 

FASTPENCIL, INC.

 

 

 

 

 

By:

/s/ Lee Cochrane

 

 

Name:

Lee Cochrane

 

 

Title:

Vice President and Treasurer

 

Courier Signature Page Amendment No. 3

 

--------------------------------------------------------------------------------


 

The foregoing Amendment No. 3 is hereby accepted by the undersigned as of the
date first set forth above.

 

 

The Banks:

 

 

 

CITIZENS BANK, NATIONAL ASSOCIATION (formerly known as RBS Citizens, N.A.)

 

 

 

 

 

By:

/s/ Michael D. Jones

 

 

Name:

Michael D. Jones

 

 

Title:

Vice President

 

 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ John C. Everett

 

 

Name:

John C. Everett

 

 

Title:

Vice President

 

 

 

TD BANK, N.A.

 

 

 

 

 

By:

/s/ Gregory W. Spurr

 

 

Name:

Gregory W. Spurr

 

 

Title:

Vice President

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By:

/s/ Sandra M. Serie

 

 

Name:

Sandra M. Serie

 

 

Title:

Underwriter

 

 

 

The Agent:

 

 

 

CITIZENS BANK, NATIONAL ASSOCIATION (formerly known as RBS Citizens, N.A.)

 

 

 

By:

/s/ Michael D. Jones

 

 

Name:

Michael D. Jones

 

 

Title:

Vice President

 

Courier Signature Page Amendment No. 3

 

--------------------------------------------------------------------------------


 

Exhibit F

 

Courier Corporation

Courier Companies, Inc.

Courier Publishing, Inc.

Courier Kendallville, Inc.

Courier Properties, Inc.

National Publishing Company

Courier New Media, Inc.

Dover Publications, Inc.

Research & Education Association, Inc.

Moore-Langen Printing Company, Inc.

Courier International Holdings, LLC

FastPencil, Inc.

 

--------------------------------------------------------------------------------